UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK oo
1 a it

 

 

UNITED STATES OF AMERICA DATE FILED: 12 Jeo) 14 |)
-V-
No. 13-cr-340-8 (RJS)
GEORGE KOKENYEI, ORDER
Supervisee.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

IT IS HEREBY ORDERED THAT the parties shall appear for a conference on
Supervisee’s alleged violation of supervised release on January 15, 2020 at 3:30 p.m. in Courtroom
15A of the Daniel Patrick Moynihan U.S. Courthouse, 500 Pearl Street, New York, New York,
10007. In the interim, IT IS FURTHER ORDERED THAT Supervisee shall be released on his

own recognizance, and shall comply with all conditions of his supervised release.

SO ORDERED.
Dated: December 20, 2019
New York, New York

CHARD J.$ IVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
